Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 and 6-20 are pending. 
Response to Amendment/Arguments
The 35 USC 101 and 103 rejections has been withdrawn in view of the amendment and remarks dated 3/23/2021.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the applicant’s amendments and remarks dated 3/23/2021 with respect to claims 1, 8, 13 and 17, see particularly pages 8-11 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub No. 2018/0048590 (Gordon et al) – The method involves receiving a request from a requesting device to cast media to a media renderer. A gatekeeper is identified 
US Pub No. 2016/0173937 (Shih et al) - The method involves scanning media casting devices to determine a list of available devices e.g. mobile phone, for media content casting according to predetermined preferences. The list of available devices is displayed on a display for selection. A selection signal indicating a selected media casting device which is selected from the media casting devices is received. Selection is made from first and second media casting protocols according to the selected media casting device. The media content is transmitted to the selected media casting device by the selected media casting protocol.
US Pat. 9,195,775 (Al-Shaykh et al) -  The method involves retrieving an internet multimedia content from Internet using a home network based on a user input accepted by a user interface provided by a render control component connected to the network, where the user interface displays a webpage. The internet multimedia content is transmitted to a rendering device e.g. personal computer. The internet multimedia content is rendered on the rendering device, where the rendering device is controlled by the render control component.
US Pat. 9,762,939 (Bei et al) - The method involves receiving link quality information in a source device. A network congestion measure e.g. logical output, is determined based on the information in the source device. A video frame of a set of video frames is skipped in a video stream in the source device such that the video frames are not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452